QUINCE, Judge.
Perfecto Cruz seeks review of an order of the trial court finding him in violation of his community control and imposing a $150.00 assessment for the court improvement fund. We affirm the violation of community control but remand to the court to amend the violation order and to strike the assessment for the court improvement fund.
*963The order of May 25,1994, violating appellant’s community control lists as reasons for the violation the violation of conditions 12 (paragraphs 1 through 6), 15, 16, 17 and 22. Appellant argues and the state agrees no evidence was presented that appellant violated paragraphs 5 and 6 of condition 12 or that he violated conditions 15,16,17, and 22. The order of violation must be amended to delete these reasons for violation. There was sufficient evidence presented, however, that he violated condition 12, paragraphs 1 through 4. Therefore, we affirm that portion of the trial court’s order violating appellant’s community control.
The trial court also ordered appellant to pay $150.00 to the court improvement fund. This court held in Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) there is no legal basis for the court improvement fund assessment. This assessment must therefore be stricken.
We affirm the trial court’s revocation of community control but remand to the trial court with directions to amend the order consistent with this opinion.
THREADGILL, A.C.J., and BLUE, J., concur.